As filed with the Securities and Exchange Commission on February 13, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: December 31, 2014 Item 1. Schedule of Investments. CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 86.6% Accommodation & Food Services: 4.6% Diamond Resorts International, Inc. * $ DineEquity, Inc. Administrative and Support Services: 0.9% Manulife Financial Corp. Air Transportation: 1.2% Delta Air Lines, Inc. Beverage & Tobacco Products: 1.8% PepsiCo, Inc. Chemical Manufacturing: 12.6% Abbott Laboratories Colgate Palmolive Co. Ferro Corp. * Gilead Sciences, Inc. * Green Plains Renewable Energy, Inc. International Flavors & Fragrances, Inc. Johnson & Johnson LyondellBasell Industries NV Merck & Co., Inc. Pfizer, Inc. Computer & Electronic Products: 12.8% Apple, Inc. Cyberonics, Inc. * Hewlett-Packard Co. International Business Machines Corp. Micron Technology, Inc. * PerkinElmer, Inc. QUALCOMM, Inc. Texas Instruments, Inc. Thermo Fisher Scientific, Inc. Tyco International Ltd. Credit Intermediation: 9.3% American Express Co. Bank of America Corp. Cathay General Bancorp Cullen/Frost Bankers, Inc. Prosperity Bancshares, Inc. TCF Financial Corp. The Toronto-Dominion Bank ViewPoint Financial Group, Inc. Electrical Equipment, Appliance & Component Manufacturing: 1.0% Emerson Electric Co. Entertainment: 1.7% Viacom, Inc. Fabricated Metal Product Manufacturing: 1.0% Lincoln Electric Holdings, Inc. Food Manufacturing: 4.9% Archer-Daniels-Midland Co. Cal-Maine Foods, Inc. Pilgrim's Pride Corp. * Sanderson Farms, Inc. Food Services: 1.0% Domino's Pizza, Inc. Hospitals: 1.1% HCA Holdings, Inc. * Information Services: 1.7% Google, Inc. - Class A * Insurance: 4.0% Assurant, Inc. The Hanover Insurance Group, Inc. PartnerRe Ltd. Machinery Manufacturing: 2.7% ITT Corp. The Scotts Miracle-Gro Co. SPX Corp. Medical Equipment & Supplies Manufacturing: 1.1% Align Technology, Inc. * Merchant Wholesalers: 1.9% Acuity Brands, Inc. Costco Wholesale Corp. Oil & Gas Extraction: 0.9% Encana Corp. Oil & Gas Support Services: 0.8% Superior Energy Services, Inc. Paper Manufacturing: 1.1% Boise Cascade Co. * Professional, Scientific & Technical Services: 5.3% Amdocs Ltd. CDW Corp. Celgene Corp. * Nielsen Holding NV Solera Holdings, Inc. Publishing Industries: 0.7% Aspen Technology, Inc. * Rail Transportation: 2.7% Canadian National Railway Co. Union Pacific Corp. Real Estate: 0.9% ClubCorp Holdings, Inc. Securities & Financial Services: 1.0% E-Trade Financial Corp. * Telecommunications: 1.0% TELUS Corp. Transportation Equipment Manufacturing: 3.1% General Dynamics Corp. Magna International, Inc. Truck Transportation: 1.0% Landstar Systems, Inc. Utilities: 1.9% Korea Electric Power Corp. - ADR Vectren Corp. Water Transportation: 0.9% Kirby Corp. * TOTAL COMMON STOCKS (Cost $100,438,961) REAL ESTATE INVESTMENT TRUSTS: 2.0% Real Estate Investment Trusts: 2.0% Apartment Investment & Management Co. Strategic Hotels & Resorts, Inc. * TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,152,176) EXCHANGE-TRADED FUNDS: 10.6% iShares Tr 1-3 Year Treasury Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $13,078,092) TOTAL INVESTMENTS IN SECURITIES: 99.2% (Cost $115,669,229) Other Assets in Excess of Liabilities: 0.8% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt ETF Exchange-Traded Fund The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. CAN SLIM® SELECT GROWTH FUND Summary of Fair Value Exposure at December 31, 2014 (Unaudited) The CAN SLIM® Select Growth Fund (the "Fund") utilizes various methods to measure the fair value of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2014. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
